Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US20200255026A1 to Katardjiev et al. (hereinafter, Katardjiev).
Regarding claim 1, Katardjiev discloses:
a system for identifying geographic locations where a vehicle carriage of a vehicle may be scraped {Katardjiev: abstract; i.e., the system receives environmental data, road condition information and obstacle condition information relating to a road segment (identifying geographic locations where a vehicle carriage of a vehicle may be scraped},
a transceiver of the vehicle configured to receive scraping location data indicating one or more scraping locations, each scraping location being a geographic location where a risk of scraping the vehicle carriage exists {Katardjiev: abstract; i.e., the system receives (transceiver is implied) environmental data, road condition information and obstacle condition information relating to a road segment (geographic location)}; 
a location sensor configured to detect a current location of the vehicle {Katardjiev: paragraph [0066]; i.e., vehicle 1206 monitors signals from GPS satellite network 1210 (location sensor) to determine the geographic position of vehicle 1206}; 
an electronic control unit (ECU) of the vehicle configured to determine whether the vehicle is approaching a scraping location of the one or more scraping locations based on the current location of the vehicle and the scraping location data {Katardjiev: abstract; i.e., responsive to the road condition/navigation data (based on the current location of the vehicle and the scraping location data), the system (ECU of the vehicle) determines an optimal racing line path over the road segment (determining whether the vehicle is approaching a scraping location is implied)};
an input/output device configured to provide a notification that the vehicle is approaching the scraping location of the one or more scraping locations {Katardjiev: abstract; i.e., the optimal racing line path (a notification that the vehicle is approaching the scraping location is implied) is presented via a display; paragraph [0032]; i.e., network elements include user input/output device, a display}.
Regarding claim 2, which depends from claim 1, 
a sensor array having a plurality of sensors configured to detect vehicle telemetry data as the vehicle is traversing a road and configured to detect when a scraping location has been traversed by the vehicle, and wherein the transceiver is further configured to communicate the vehicle telemetry data and location data associated with the detected scraping location to a remote data server {Katardjiev: abstract; i.e.,  the system operates with a plurality of sensors (sensor array) configured to sense data (telemetry data) relating to the environment, road condition information and obstacle (scraping location) condition information relating to a road segment, the vehicle is traversing are obtained; paragraph [0063]; i.e., controller 912 (transceiver) transmits ride quality data to a remote server,  controller 912 characterizes ride quality as vehicle 900 traverses over a plurality of road segments based on signals from sensors (the vehicle telemetry data and location data associated with the detected scraping location)}.
Regarding claim 3, which depends from claim 2, Katardjiev further discloses:
the remote data server is configured to receive location data and vehicle telemetry data from a plurality of vehicles that have detected scraping locations and store the location data and vehicle telemetry data in memory {Katardjiev: paragraph [0039]; i.e., the environmental data may be transmitted/received pursuant to a crowd-sourcing arrangement (from a plurality of vehicles) where the information may be obtained by enlisting a large number of autonomous vehicles, (storing data in memory is implied)}.
Regarding claim 4, which depends from claim 2, Katardjiev further discloses:
the plurality of sensors include at least one of an inertial measurement unit, a suspension sensor, or an image sensor {Katardjiev: paragraphs [0040], [0063]; i.e., a plurality of 
Regarding claim 5, which depends from claim 2, Katardjiev further discloses:
the transceiver is further configured to communicate vehicle data including features of the vehicle to the remote data server, and wherein a processor of the remote data server is configured to determine, for each scraping location, common vehicle features of vehicles that detected the scraping location {Katardjiev: paragraph [0069]; i.e., system (processor of the remote data server) processes the sensory/environmental data, the time between two spikes due to bumps on the road may be utilized to estimate the length of the wheelbase, e.g., depending on sensor locations on the axles, suspension dampers, etc., the vehicle type (common vehicle features) can be inferred by comparing the impact of the road irregularities compared to other known vehicles}.
Regarding claim 6, which depends from claim 1, Katardjiev further discloses:
the ECU is further configured to avoid the scraping location when determining navigation directions to a destination {Katardjiev: paragraph [0056]; i.e., the system (ECU) is configured, as part of the course of navigation of a vehicle, to suggest changes to the route, to skip specific obstacles (e.g., the most egregious bumps)}.
Regarding claim 7, which depends from claim 1, Katardjiev further discloses:
a vehicle operations array configured to adjust one or more components of the vehicle, and wherein the ECU automatically instructs the vehicle operations array to adjust one or more components of the vehicle before the vehicle traverses a scraping location {Katardjiev: paragraph [0071]; i.e., the system recommends to slow down to avoid the impact 
Regarding claim 8, which depends from claim 1, Katardjiev further discloses:
the input/output device is further configured to display a map of the one or more scraping locations {Katardjiev: paragraph [0032]; i.e., network elements include user input/output device, a display; paragraph [0046]; i.e., the HD mapping of surrounding environments (e.g., a wide/deep pothole on the road)(map of scraping location); paragraph [0081]; i.e., a route map and associated AR display view (display a map)}.
Regarding claim 9, Katardjiev discloses:
a vehicle comprising: a vehicle carriage and wheels; a transceiver configured to receive scraping location data indicating one or more scraping locations, each scraping location being a geographic location where a risk of scraping the vehicle carriage exists; a location sensor configured to detect a current location; an electronic control unit (ECU) configured to determine whether a scraping location of the one or more scraping locations is being approached based on the current location and the scraping location data; and an input/output device configured to provide a notification that the vehicle is approaching the scraping location of the one or more scraping locations {Katardjiev: abstract, paragraphs [0066], [0032]}.
Regarding claim 10, which depends from claim 9, Katardjiev further discloses:
a sensor array having a plurality of sensors configured to detect vehicle telemetry data as the vehicle is traversing a road and configured to detect when a scraping location has been traversed by the vehicle, and wherein the transceiver is further configured to communicate the vehicle telemetry data and location data associated with the detected scraping location to a remote data server {Katardjiev: abstract, paragraph [0063]}.
Regarding claim 11, which depends from claim 9, Katardjiev further discloses:
the remote data server is configured to receive location data and vehicle telemetry data from a plurality of vehicles that have detected scraping locations and store the location data and vehicle telemetry data in memory {Katardjiev: [0039]}.
Regarding claim 12, which depends from claim 10, Katardjiev further discloses:
wherein the plurality of sensors include at least one of an inertial measurement unit, a suspension sensor, or an image sensor {Katardjiev: paragraphs [0040], [0063]}.
Regarding claim 13, which depends from claim 10, Katardjiev further discloses:
the transceiver is further configured to communicate vehicle data including features of the vehicle to the remote data server, and wherein a processor of the remote data server is configured to determine, for each scraping location, common vehicle features of vehicles that detected the scraping location {Katardjiev: paragraph [0069]}.
Regarding claim 14, which depends from claim 9, Katardjiev further discloses:
the ECU is further configured to avoid the scraping location when determining navigation directions to a destination {Katardjiev: paragraph [0056]}.
Regarding claim 15, which depends from claim 9, Katardjiev further discloses:
a vehicle operations array configured to adjust one or more components of the vehicle, and wherein the ECU automatically instructs the vehicle operations array to adjust one or more components of the vehicle before the vehicle traverses a scraping location {Katardjiev: paragraph [0071]}.
Regarding claim 16, which depends from claim 9, Katardjiev further discloses:
the input/output device is further configured to display a map of the one or more scraping locations {Katardjiev: paragraphs [0032], [0046], [0081]}.
Regarding claim 17, Katardjiev discloses:
a method for identifying geographic locations where a vehicle carriage of a vehicle may be scraped, the method comprising: receiving, by a transceiver of the vehicle, scraping location data indicating one or more scraping locations, each scraping location being a geographic location where a risk of scraping the vehicle carriage exists; detecting, by a location sensor, a current location of the vehicle; determining, by an electronic control unit (ECU) of the vehicle, whether the vehicle is approaching a scraping location of the one or more scraping locations based on the current location of the vehicle and the scraping location data; and providing, by an input/output device, a notification that the vehicle is approaching the scraping location of the one or more scraping locations {Katardjiev: abstract, paragraphs [0066], [0032]}.
Regarding claim 18, which depends from claim 17, 
detecting, by a sensor array having a plurality of sensors, vehicle telemetry data as the vehicle is traversing a road; detecting, by the ECU, when a scraping location has been traversed by the vehicle based on the vehicle telemetry data; and communicating, by the transceiver, the vehicle telemetry data and location data associated with the detected scraping location to a remote data server {Katardjiev: abstract; i.e., the system (ECU) operates with a plurality of sensors (sensor array) configured to sense data (detect telemetry data) relating to the environment, road condition information and obstacle (scraping location) condition information relating to a road segment, the vehicle is traversing are obtained; paragraph [0063]}.
Regarding claim 19, which depends from claim 18, Katardjiev further discloses:
communicating, by the transceiver, vehicle data including features of the vehicle to the remote data server; and determining, by a processor of the remote data server, for each scraping location, common vehicle features of vehicles that detected the scraping location { Katardjiev: paragraph [0069]}.
Regarding claim 20, which depends from claim 17, Katardjiev further discloses:
automatically adjusting, by the ECU using a vehicle operations array, one or more components of the vehicle before the vehicle traverses a scraping location {Katardjiev: paragraph [0071]}.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (US-20210101609-A1, US-20200307563-A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        



/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661